          Case 2:17-cv-01012-HB Document 31 Filed 09/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                              :
ex rel. CRYSTAL JOHNSON,                               :       NO.: 17-cv-1012
                                                       :
               Plaintiff,                              :       FILED UNDER SEAL
                                                       :
v.                                                     :
                                                       :
LINDE AG, et al.,                                      :
                                                       :
               Defendants.                             :

                                         ORDER

          And now, this 24th day of September, 2020, IT IS ORDERED that:

1. The following documents shall be unsealed:

       (a) the Complaint;

       (b) the Notice of Intervention for Purpose of Settlement;

       (c) this Order; and

       (d) any pleadings or orders filed after this time, including but not limited to Plaintiffs’ Joint

       Stipulation of Dismissal, when filed, and its accompanying order.

2. All other pleadings shall remain under seal.

                                                       BY THE COURT:


                                                       /s/ Harvey Bartle III
                                                       ___________________________________
                                                       HARVEY BARTLE III
                                                       Senior Judge, United States District Court
